      Case 3:20-cv-00514-MEM Document 13 Filed 03/31/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

LARRY PAPI, and                       :
DONNA JAMES,
                                      :

      Plaintiffs                      :    CIVIL ACTION NO. 3:20-514

      v.                              :   (JUDGE MANNION)

SWC GROUP,                            :

     Defendant                        :

                                 ORDER

      On September 28, 2020 and January 14, 2021 this court issued

orders to plaintiffs and their deceased attorney’s law office directing them

to advise the court of whether new counsel would be entering an

appearance and/or the plaintiffs were going to continue prosecuting this

case. The orders were served by certified mail upon both plaintiffs and the

law office of deceased Attorney Joseph Sucec who had been representing

the plaintiffs in this matter. (Docs. 8 & 9). The court received the proper

returns of service from the U.S. mail indicating that the parties had received

the orders.

      Further, the court advised counsel’s office and the plaintiffs that

failure to respond to the court before January 29, 2021 would result in
            Case 3:20-cv-00514-MEM Document 13 Filed 03/31/21 Page 2 of 2




dismissal without further notice. The court has received no response from

counsel’s law office nor either of the plaintiffs. The time in which to receive

such notification has now long passed.

        THEREFORE, this case is DISMISSED without prejudice. The

Clerk is directed to send a copy of this order to the plaintiffs individually, to

the law office of Attorney Sucec and then to close the case.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Dated: March 31, 2021
20-514-06
